Citation Nr: 0105513	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a claim of entitlement to 
a permanent and total disability rating for pension purposes.

A Travel Board Hearing was held on January 11, 2001, before 
the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the veteran's limited occupational and 
educational backgrounds, as well as his multiplicity of 
medical conditions, when evaluated in light of the medical 
evidence in the file and the veteran's credible statements of 
record, render the veteran permanently and totally 
unemployable.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is warranted.  38 U.S.C.A. §§ 1155, 1502 (West 1991); 
38 C.F.R. §§ 3.321, 4.15, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, while this appeal was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, imposing on VA various development and notice 
duties in the processing of claims.  In essence, the VCAA 
eliminated the requirement of submitting claims that are well 
grounded, and re-defined VA's duty to assist a claimant, now 
requiring that VA make all reasonable efforts to assist the 
veteran in securing all evidence that may be necessary to 
substantiate his or her claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A).

In the present case, the Board initially finds that all 
evidence necessary for an equitable disposition of the 
veteran's appeal of the issue of entitlement to a permanent 
and total disability rating for pension purposes has been 
obtained and developed by the agency of original 
jurisdiction.

Statutory entitlement to pension based upon permanent and 
total nonservice-connected disability is provided by 
38 U.S.C.A. § 1521, which essentially provides for the 
payment of pension to any veteran who meets certain service 
requirements (such as having served for 90 days or more 
during a period of war), and is shown to be permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  See 
38 U.S.C.A. § 1521.  This statutory provision is supplemented 
by 38 U.S.C.A. § 1502, which delineates certain circumstances 
in which a veteran will be considered to be permanently and 
totally disabled.  See, Talley v. Derwinski, 2 Vet. App. 282, 
284 (1992).

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2) and 4.17.  Either (1) the appellant must be 
unemployable as a result of a lifetime disability (i.e., the 
"subjective" standard, which is based on disabilities, age, 
occupational background, and other related factors of the 
individual claimant whose claim is being adjudicated) or, 
even if not unemployable, (2) the appellant must suffer from 
a lifetime disability which would render it impossible for 
the average person with the same disability to follow a 
substantially gainful occupation (i.e., the "objective" 
standard, which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 38 
C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18 
and 4.19; Brown, 2 Vet. App. at 446.

The percentage standards of 38 C.F.R. § 4.16(a) are as 
follows:  If there is only one such disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
above percentage standards of 38 C.F.R. § 4.16(a), as well as 
the other requirements of 38 C.F.R. § 4.17 (the objective 
standard).  If a permanent and total disability rating is not 
warranted under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).

To help determine whether a total rating is warranted in a 
particular case, VA regulation further explains that the 
ability to overcome the handicap of disability varies widely 
among individuals. The rating, however, is based primarily 
upon the average impairment in earning capacity, that is, 
upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; Provided, that permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  38 C.F.R. § 4.15.

In the present case, the record shows that the RO denied the 
veteran's claim for nonservice-connected pension benefits 
under both the objective and subjective criteria, after 
determining that the veteran did not meet the minimum rating 
criteria set forth by regulation and that, subjectively, a 
permanent and total disability rating based on nonservice-
connected pension was "not established" by the record.
 
The record shows that the following ratings are currently 
assigned for the veteran's disabilities:  50 percent for 
mixed bipolar disorder; 20 percent for cervical spondylosis, 
status post diskectomy, C4-5, C5-6; and zero percent ratings 
for internal hemorrhoids (the veteran's single service-
connected disability), post-traumatic stress disorder, and 
dermatophytosis of the feet.  The combined rating is 60 
percent.  Thus, the veteran does not meet the above discussed 
objective criteria.  It remains to be determined whether the 
benefit sought on appeal can be granted under the subjective 
criteria.

According to a July 1998 VA general medical examination 
report, the veteran was claiming entitlement to pension based 
on cervical diskectomy and fusion, C4-5 and C5-6, 
hemorrhoids, degenerative joint disease of the left shoulder, 
and bipolar disorder.  He also gave a history of tingling and 
numbness in his left arm that started in early 1995, which 
was thereafter attributed to C4-5 radiculopathy.  In April 
1997, the veteran had undergone a C4-5, C5-6 anterior 
cervical diskectomy and fusion, with admitting and discharge 
diagnoses of cervical spondylosis, which had corrected the 
problem of tingling or numbness in the left upper extremity.  
Regarding his hemorrhoids, the veteran denied a history of 
itching or bleeding, but said that the condition had flared 
up in the past couple of weeks.  His medical records also 
indicated a diagnosis of degenerative arthritis of the left 
shoulder, and the veteran also complained of lower back pain.  
The veteran indicated that he had been unable to work since 
1991.

On examination, the above report reveals that the veteran was 
a well-built, well-nourished individual in no acute distress, 
who weighed 203 lbs. at a height of 70 inches.  Posture and 
gait were normal, but the skin revealed scaling and cracking 
of the soles of the feet, especially in the balls of the 
feet.  The cervical spine had limited motion, with slight 
pain associated with lateral movements, and the neurological 
examination was essentially normal, without any evidence of 
focal neurological deficits.  The examiner noted that 
psychiatric disabilities were "significant" for a chronic 
diagnosis of bipolar disorder, for which the veteran was 
taking Lithium on a daily basis.  X-Rays of the cervical 
spine revealed disc space narrowing at C4-5 and C6-7, 
compatible with degenerative disc disease and anterior 
fixation device, with screws in C4 and C6 noted.  The 
diagnoses were listed as follows:  (1) status post anterior 
cervical diskectomy and fusion, C4-5 and C5-6, with 
residuals; (2) external hemorrhoids; (3) chronic 
dermatophytosis of the feet; and (4) bipolar disorder.

A July 1998 VA mental disorders examination report reveals 
complaints of insomnia, hyper-irritability, a tendency to be 
explosive (bad-tempered), and a tendency to experience mood 
swings varying from significant anger to deep depression, 
especially at night.  The veteran indicated that children 
tended to get on his nerves, and that he could not stand 
being around crowds.  On objective examination, he was alert, 
responsive, cooperative, relevant and coherent in his 
productions.  No delusional thinking was determined, and the 
veteran did not express any suicidal or homicidal thoughts.  
He was properly oriented times three, and his memory was 
fair, although he did have a tendency to mood swings, 
anxiety, tension, and feelings of stress and depression.  He 
also had a tendency to "tremendous anger" as well, along 
with a certain amount of explosiveness in his temper.  
Intelligence was average, and insight and judgement were both 
fair.  The veteran was deemed capable of managing his benefit 
payments in his own interest, and the diagnoses were listed 
as follows:

Axis I:		Bipolar disorder, mixed.

Axis II:	V71.09.

Axis III:	History of degenerative joint 
disease.

Axis IV:  	Moderate to severe (emotional 
stresses based upon individual 
and family problems, 
particularly the consequences 
of a poor marriage and other 
physical problems).

Axis V:	Current GAF rating 40-50.
Highest GAF rating during the 
past year: 50.

Also according to the file, the veteran, a 52-year old 
individual as of February 2001, has indicated that he only 
has a high school education, that he became too disabled to 
work in 1991, and that his last occupation was as a boom 
truck/tractor trailer operator.  He has also asserted, in 
essence, that, because of his bipolar/manic depression 
disorder and neck disability, he is unable to pursue, and 
retain, gainful employment.  At the January 2001 Travel Board 
Hearing, he described his upper back pain as "real severe," 
significantly limiting his abilities to stoop, squat, kneel, 
lift things, and walk more than a block, and said that, 
because of his "nervousness," he was quick to lose his 
temper, and avoided crowded places and most social 
activities, always opting to "stay mostly to myself."

In support of his claim for nonservice-connected pension 
benefits, the veteran also submitted an April 1999 
handwritten statement from his girlfriend, who in essence 
attested to the veteran's severe functional and social 
impairment, which she noted was a result of his multiple 
medical conditions, which included extreme back pain, 
numbness in the legs, painful knees, Athlete's foot, 
cellulitis in both legs, an irregular heart beat, and manic 
depression, for which the veteran was on medication "for 
life."

As discussed above, the veteran is a relatively young 
individual who has a high school level of education and 
experience as a truck driver, and he has stated that he has 
not been able to work since 1991.  His multiple medical 
conditions, particularly his upper back and psychiatric 
disabilities, are shown to severely impair him, both socially 
and industrially, as reflected in the two reports of VA 
medical examinations discussed earlier in this decision, 
which reveal, among other things, an individual with chronic 
upper back pain and moderate to severe social and industrial 
impairment secondary to his bipolar disorder, with a GAF 
score ranging between 40 and 50.  (It is noted that GAF 
scores ranging between 31 and 40 are assigned by mental 
health specialists when there is evidence of some impairment 
in reality testing or communication, or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking, or mood; while GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms such 
as suicidal ideations, severe obsessional rituals, or any 
serious impairment in social, occupational, or school 
functioning.)

The severe impact of the veteran's combined disabilities on 
his occupational and social capabilities is further evidenced 
by the credible testimonies offered by the veteran and his 
girlfriend to the effect that the veteran, notwithstanding 
his desire to the contrary, is currently unable to pursue, 
and retain, gainful employment because of his multiple 
disabilities.  Therefore, resolving any reasonable doubt in 
favor of the veteran, the Board finds that the veteran's 
limited occupational and educational backgrounds, as well as 
his multiplicity of medical conditions, when evaluated in 
light of the medical evidence in the file and the veteran's 
credible statements of record, narrow considerably the 
veteran's potential to be able to re-join the workforce at 
any time in the future, essentially rendering him permanently 
and totally unemployable.  In view of this finding, the Board 
concludes that a permanent and total disability rating for 
pension purposes is warranted.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

